Fourth Court of Appeals
                                San Antonio, Texas
                                    December 22, 2016

                                    No. 04-15-00318-CV

                           GEMINI INSURANCE COMPANY
                       and Berkley Oil & Gas Specialty Services, LLC,
                                        Appellants

                                             v.

                        DRILLING RISK MANAGEMENT, INC.,
                                     Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 12-066
                         Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice


       The court has considered the Appellee’s Motion for En Banc Reconsideration, and the
motion is DENIED.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2016.

                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court